DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the slave robotic cleaning device removing debris from a surface and then gathering the debris for pickup by the master robotic cleaning device. The specification and drawings do not describe by what mechanism the master robotic cleaning device picks up the debris and by what mechanism the slave robotic cleaning device passes debris to the master robotic cleaning device. Therefore, it is not clear that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 9,043,021) in view of Han (US 2015/0223659).
As to claim 1, Clark discloses a method performed by a master robotic cleaning device (120) (which controls the cleaning action of both itself and a slave cleaning device; column 6, lines 30-40. The device is a cleaning device; column 7, lines 32-33) of controlling at least one slave robotic cleaning device (125) (120 may have communication component 110 and management component 115 because any elements of swarm 140 may be given that. 125 may be an element without 110 and 115 and one that is controlled by 120; column 6, lines 30-40), the method comprising: submitting commands to the at least one slave robotic cleaning device to control a cleaning operation of said at least one slave robotic cleaning device, wherein the cleaning operation of the slave robotic cleaning device is controlled as indicated by the submitted commands (column 5, lines 23-32).
Clark does not disclose detecting obstacles; deriving positional data from the detection of obstacles; positioning the master robotic cleaning device with respect to the detected obstacles from the derived positional data; controlling movement of the master robotic cleaning device based on the positional data, and the commands being based on the derived positional data.
Han discloses detecting obstacles (via obstacle sensor 175); deriving positional data from the detection of obstacles; positioning a robotic cleaning device (100) with respect to the detected obstacles from the derived positional data; controlling movement of the robotic cleaning device based on the positional data, and the commands being based on the derived positional data (paragraphs 90 and 100).
It would have been obvious to have modified Clark such that obstacles are detected, positional data is derived from the detection of obstacles, the master robotic cleaning device (and slave robotic cleaning device) is positioned with respect to the detected obstacles from the derived positional data, movement of the master robotic cleaning device is controlled based on the positional data, and the commands are based on the derived positional data (via 110 and 115 of 120 controlling itself and 125), in order to prevent the cleaning devices from bumping into obstacles and getting damaged.
As to claim 6, Clark discloses a computer product comprising a non-transitory computer readable medium, the non-transitory computer readable medium comprising a computer program (column 4, lines 66-67 and column 5, lines 1-12) comprising computer-executable instructions for causing a device to perform the steps recited in claim 1 when the computer-executable instructions are executed on a processing unit (110, 115) included in the device (column 5, lines 23-32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 9,043,021) in view of Han (US 2015/0223659), and further in view of Jang (US 2013/0054022).
Clark does not disclose wherein the commands submitted by the master robotic cleaning device comprise data indicating a surface over which the at least one slave robotic cleaning device is instructed to move.
Jang discloses wherein the commands submitted by the master robotic cleaning device comprise data (A map created by the control unit 50) indicating a surface over which the at least one slave robotic cleaning device is instructed to move (The map provides info about the surface; paragraph 212).
It would have been obvious to have modified Clark such that the commands submitted by the master robotic cleaning device comprise data indicating a surface over which the at least one slave robotic cleaning device (and master robotic cleaning device) is instructed to move, as taught by Jang, in order to optimize the driving force and intake speed of the robotic cleaning device (paragraph 7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 9,043,021) in view of Han (US 2015/0223659), and further in view of Kim (US 2014/0100736).
Clark does not disclose wherein the commands submitted by the master robotic cleaning device comprise data indicating a time at which the at least one slave robotic cleaning device is instructed to perform the cleaning operation.
Kim discloses wherein the commands submitted by the master robotic cleaning device comprise data indicating a time at which the at least one slave robotic cleaning device is instructed to perform the cleaning operation (paragraph 67).
It would have been obvious to have modified Clark such that the commands submitted by the master robotic cleaning device comprise data indicating a time at which the at least one slave robotic cleaning device (and master robotic cleaning device) is instructed to perform the cleaning operation, in order to permit the user to schedule the cleaning operation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 9,043,021) in view of Han (US 2015/0223659), and further in view of Oh (US 2014/0303775).
Clark does not disclose wherein the commands submitted by the master robotic cleaning device comprise an instruction to the at least one slave robotic cleaning device to return to its charger after the cleaning operation has been performed.
Oh discloses wherein the commands submitted by a management component comprise an instruction to a robotic cleaning device to return to its charger after the cleaning operation has been performed (paragraph 37).
It would have been obvious to have modified the management component of Clark such that the commands submitted by the master robotic cleaning device comprise an instruction to the at least one slave robotic cleaning device (and master robotic cleaning device) to return to its charger after the cleaning operation has been performed, as taught by Oh, in order provide charging to the cleaners after a battery charge has run out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723